DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/22 has been entered.
	
Response to Amendment
The amendment filed on 07/28/22 has been entered. Claims 1-20 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 6, 8, 13, 15 recite the limitation "meta-data extensions" in lines 15, 3, 15, 2, 10. This portion of the limitation is unclear because, prior to this portion of the limitation, the claims recite “adding…meta-data extensions” and the limitation “…create files with meta-data extensions” does not refer back to this initial recitation of the meta-data extensions. That is, it is not clear if these meta-data extensions refer to the same or different metadata-extensions as initially recited. Therefore, these claims fail to particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant (MPEP 2171). Claims 2-5, 7, 9-12, 14, and 16-20 are also rejected for the same reason due to their dependency on claims 1, 8, 15, respectively. In an effort to practice compact prosecution, the examiner is interpreting these meta-data extensions as referring to the same meta-data extensions a initially recited;
Claims 1, 8, 15 recite the limitation "a user device" in lines 8, 15, 9. This portion of the limitation is unclear because, prior to this portion of the limitation, the claims recite “a plug-in application on a user device” and portion “a user device” in the subsequent limitation “the plug-in application on a user device” does not refer back to this initial recitation of a user device. That is, it is not clear if this user device refers to the same or different user device as initially recited. Therefore, these claims fail to particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant (MPEP 2171). Claims 2-7, 9-14, and 16-20 are also rejected for the same reason due to their dependency on claims 1, 8, 15, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8-9, 12-13, 15-16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Embodiment 1 of Carro (US 2006/0059212), herein referred to as “Embodiment 1”, in view of Embodiment 2 of Carro (US 2006/0059212), herein referred to as “Embodiment 2”, and further in view of Embodiment 3 of Carro (US 2006/0059212), herein referred to as “Embodiment 3”, and Reisman (US 2002/0069282) and Bejerasco (US 2015/0371043) and Achyuth (US 2002/0069282).
Regarding claim 1, Embodiment 1 discloses:
A computer-implementable method for identification of sources of files comprising: downloading, by a file source identification system, one or more files related to a product from one or more sources, wherein the file source identification system is connected to one or more user devices at least by ([0001] “The present invention relates to information storage and retrieval systems, and more particularly to a method and systems for creating hyperlinks from a file to source files, from which it has been copied, and/or any other target files (source files and/or other target files located on the same or different computer systems).” [0033] “In a first embodiment, a method for encoding the source file address from which a file is saved, is disclosed. According to this embodiment, the source file address may be encoded either when the main file is transmitted from the server to the user system or when it is locally saved or transmitted to another system.” [0040] “When the user chooses an option to download this image, such as the standard menus “save ”, “save as . . . ” or “send to . . .””) and the user system is the one or more user devices;
determining… on a user device, the one or more sources from which the one or more files from the one or more sources are downloaded at least by ([0033] “In a first embodiment, a method for encoding the source file address from which a file is saved, is disclosed. According to this embodiment, the source file address may be encoded either when the main file is transmitted from the server to the user system or when it is locally saved or transmitted to another system. Likewise, the source file address may represent either the address of the source file or the address of the Internet page wherein the main file is included” [0034] “FIG. 1 illustrates an example of the algorithm used to encode the source file address. As shown on FIG. 1 a, a first step consists in getting the primary filename of the main file, i.e. the filename of the file before encoding the source file address, (box 100) and the URL of the Internet page wherein the main file is included or the own address of the main file, referred to as the source file address (box 105).” [0036] provides a specific example of determining the URL of an internet page including a photo) and the determining of the source from which the file is downloaded is the getting of the source file address (or address of the source internet page), as shown in Fig. 1A, box 105;
adding … on a user device, meta-data extensions to the downloaded one or more files from the one or more sources to create files with meta-data extensions at least by ([0033] discloses the user system (user device) for encoding the source file address when the main file is transmitted or locally saved [0034] “Then, the source file address is encoded (box 110) and merged with the primary filename of the main file, using particular separators (box 115) before the file is renamed with the filename comprising the primary filename and the encoded source file address (box 120).” [0042] provides a specific example of the encoding and renaming of a photo file) and the adding of the meta-data extensions to the downloaded files is the encoding of the source file address which is merged with the primary filename and renaming the file with this merged information;
wherein the meta-data extensions provide a file attribute for source inspection and links to the sources of installed software were copied from… at least by ([0033] In a first embodiment, a method for encoding the source file address from which a file is saved, is disclosed. According to this embodiment, the source file address may be encoded either when the main file is transmitted from the server to the user system or when it is locally saved or transmitted to another system. Likewise, the source file address may represent either the address of the source file or the address of the Internet page wherein the main file is included”);
wherein the meta-data extensions include one or more of file source, file origin, identifier of source, identifier of origin, download count, file size, image location, SUP name, SUP path, SUP download path at least by ([0033] In a first embodiment, a method for encoding the source file address from which a file is saved, is disclosed. According to this embodiment, the source file address may be encoded either when the main file is transmitted from the server to the user system or when it is locally saved or transmitted to another system. Likewise, the source file address may represent either the address of the source file or the address of the Internet page wherein the main file is included” [0034] “Then, the source file address is encoded (box 110) and merged with the primary filename of the main file, using particular separators (box 115) before the file is renamed with the filename comprising the primary filename and the encoded source file address (box 120).”).
Embodiment 1 fails to disclose “…by a plug-in application…; …software update packages (SUP), listing of items and parts (SWB), download count, data streams which are directed to data or information related to the files that are located at other sources, wherein the plug-in application opens the links; storing the files with meta-data extensions by the user device to a meta-data database; and parsing user downloaded files and adding meta-data by a security framework, wherein the added meta-data is checked by the security framework when a user attempts to download a file”
However, Embodiment 2 teaches the following limitations, …by a plug-in application … at least by ([0049] “In a second embodiment, the method for encoding the addresses of one or a plurality of associated target files is disclosed. As discussed above, a target file may consist for example, of a source file, metadata, computer programs, text documents, graphics, pictures, audio, video or other information. …In this embodiment, the method of the invention may be integrated as a module of most of software e.g., this module may be launched optionally when saving a main file, or implemented as an independent software”) and the module is the plug-in application…data streams which are directed to data or information related to the files that are located at other sources at least by ([0050]-[0054] “As an illustration, let us take again the previous example wherein the user wants now to associate, apart from the address of the source of the image, the address of a target file containing a textual description of the image. Thus, in this new example, the source file address and the address of the image description file must both be associated to the primary filename of the image. In this example, the primary filename of the image is “my_photo.jpg”, the URL of the source image file is http://www.my_server.com/my_ph.jpg the URL of the textual description file is http://www.my_server.com/my_ph.txt and the lexicography table is, as before, “:” is associated to “. .” “/” is associated to “(”” [0055]-[0058] “When saving this main file, the user may choose an option such as “associate files . . . ” and then select the target files he or she likes to associate. In such a case, the addresses of all target files to associate are encoded. Thus, in this example, the encoded target addresses are “http..((www.my_server.com(my_ph.jpg” “http..((www.my_server.com(my_ph.txt” that are merged with the primary filename as follows, “my_photo(http..((www.my_server.com(my_ph.jpg{http..( (www.my_server.com(my_ph.txt).jpg”” [0059] “In this example, external parenthesis “(” and “)” are used as separators to identify the primary filename portion where hyperlinks have been encoded and a bracket “{” is inserted between each encoded target address”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Embodiment 2 into the teaching of Embodiment 1 because the references are part of the same disclosure and disclose related inventions. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Embodiment 1 to further include the encoding of multiple source/target files as in Embodiment 2 in order to convey more information to the user within the file name such as to ensure that the file is safe to view.
Embodiment 2 fails to disclose “…software update packages (SUP), listing of items and parts (SWB), download count,…, wherein the plug-in application opens the links; storing the files with meta-data extensions by the user device to a meta-data database; and parsing user downloaded files and adding meta-data by a security framework, wherein the added meta-data is checked by the security framework when a user attempts to download a file”
However, Embodiment 3 teaches wherein the plug-in application opens the links at least by ([0061] “A third embodiment concerns a method for decoding a filename comprising several encoded addresses of target files and then accessing these target files…Using this decoded target address, the associated target file may be accessed (box 325). As it is generally the case in Internet browser systems dealing with files, the accessed target file may be locally saved or a plug-in may be automatically launched to view the target file, depending upon selected options or software configuration. For example, if the accessed target file is an image, an image viewer or editor may be automatically launched. Preferably, the type of the target file is determined by analyzing the extension of the target address. Then variable i is incremented by one (box 330) and a test is performed to determine whether or not all hyperlinks have been accessed (box 335) i.e., if variable i has reached the number n of encoded target addresses, in which case the process ends.”);
and parsing user downloaded files at least by ([0061] “After having selected a main file which filename contains a primary filename and encoded target addresses, and upon selection of a button or menu like “view source file . . . ” or “view associated files . . . ”, the filename is parsed using the same separators than those used during the encoding process (box 300). Then, the number n of hyperlinks, i.e. the number of encoded target addresses, is determined (box 305) and a variable i is set to zero (box 310).”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Embodiment 3 into the teaching of Embodiment 1, Embodiment 2 because the references are part of the same disclosure and disclose related inventions. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of embodiments to further include the decoding of multiple source/target files as in Embodiment 3 in order to fully utilize the information within the file name such as to ensure that the file is safe to view, or to discover other sources or links associated with the file.
Embodiment 1, Embodiment 2, Embodiment 3 fail to disclose “…software update packages (SUP), listing of items and parts (SWB), download count…; storing the files with meta-data extensions by the user device to a meta-data database; … and adding meta-data by a security framework, wherein the added meta-data is checked by the security framework when a user attempts to download a file”
However, Reisman teaches … software update packages (SUP), listing of items and parts (SWB) at least by ([Abstract] “A method for distributing information to a plurality of uncoordinated user stations each of which is configured for communications with a multiplicity of independently-operated servers via a non-proprietary network includes steps for providing a distribution service that distributes updates for a plurality of different products, and providing a transporter software component to each of the plurality of uncoordinated user stations, wherein the transporter software component at each user station automatically effects communication sessions with the distribution service via the non-proprietary network for the purpose of obtaining updates for each of at least a subset of the plurality of different products that are installed on that user station.” [0357] “One way of coding a link for interception on an exception basis, such as by using a helper application is by modifying the file extension of its relative URL or local file protocol URL” [0358] “Thus, for example, the existing file extension of the URL in the uncoded link, whatever it might be, could be replaced with a common intercept extension, such as “.TSH”, which would cause the coded link call to be intercepted for rewriting when that link were activated by the user.” [0359] “To retain extension functionality and support more general absolute URLs, a preferred coding practice pursuant to the invention, is to append to the coded link, after the URL's intercept extension, one or more additional legal URL coding characters such as “#” (used for tags within pages) followed by the original URL, with its functional extension. Thus “image.bmp” could be coded as image.tsh#bmp, or more generally, for http://host/path/image.bmp, as linker.tsh#http://host/path/image.bmp.” [0361] “In addition to specific or wild card designations of original URLs, or URL classes, against corresponding new URLs or URL classes, separate lookup tables enable efficient tracking of link status, time and date stamps, and other relevant link data, and also facilitate grouping of translations and status by web package for transport with a web package as a web package list, providing an integrated product. Such a mechanism also facilitates the selection of a variety of Web pages from a Web site with properly managed links. It is not necessary to modify all local references to a newly supplied web package in advance: the links can simply be intercepted and the web package list consulted live.”) and the software update package is the web package while the listing of items and parts is the web package list.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Reisman into the teaching of Embodiment 1, Embodiment 2, Embodiment 3 because the references similarly disclose inventions pertaining to files and file extensions. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of embodiments to include a link appended to a filename corresponding to software updates as in Reisman because “link management, intercept and relocation aspects of the invention, and the concept of relative URLs while being particularly advantageous in assisting the implementation of offline browsing, as described herein, can be beneficial independently of the use of transporter 14, for example to enable offline browsing independently of dial-up updates or to enable an URL-driven content screening module which could be a freestanding software component or program implemented at the user's station to screen the user's activity or at the ISP to screen or censor all link calls from the ISP's customers, or elsewhere, as will be apparent to those skilled in the art” (Reisman, [0394]).
Embodiment 1, Embodiment 2, Embodiment 3, Reisman fail to disclose “…download count…; storing the files with meta-data extensions by the user device to a meta-data database; … and adding meta-data by a security framework, wherein the added meta-data is checked by the security framework when a user attempts to download a file”
However, Bejerasco teaches …download count… at least by ([0043] “The file name analysis at the server might reveal that “skype.exe” is a popular file that has been downloaded many times, and that there is an association between the file name “skype.exe” and the official website for the Skype application, www.skype.com” [0056]-[0058] disclose the determining of the popularity of a file which comprises counting of the number of time the file is requested for download as well as the hit count) and the file name analysis reveals that the example file is a popular file that has been downloaded many times;
… and adding meta-data by a security framework at least by ([0041] “By using prior knowledge on the original source of a file, which can be determined from file metadata, the user can be offered another layer of protection against potentially malicious files, and their online existence can be made more secure” [0050] “At step S5, the file is downloaded to a temporary location in the user device 1, and at step S6 metadata is extracted from the file and sent to the server. Examples of metadata may include a filename, a file description, a product name, a copyright holder or copyright information, an original filename, a name of a signer, developer name(s), a package name, information identifying an electronic signature used to sign the electronic file, an original domain and/or an alternate download URL. Different metadata may be available depending on the nature of the electronic file and the platform (e.g. the Operating System) from which the user device 1 is attempting to obtain the electronic file”) and Fig. 2a shows a security framework implemented by a server that checks the metadata of the file when the user attempts to download a file from a URL; the adding of meta-data is the extracting of metadata from the file that is sent to the server at step S6,
wherein the added meta-data is checked by the security framework when a user attempts to download a file at least by ([0051] “In steps S7 and S8, the server 3 performs an analysis on the metadata to determine whether any of the metadata extracted from the file matches any of the metadata accessible by the server 3 for a popular file. The methods used for this analysis may be common methods that are already applied at the server 3 for different purposes. The analysis may comprise a comparison between the metadata extracted from the electronic file and the metadata stored for a popular file, where the metadata for the popular file may be stored as data at the server, or may be stored as data elsewhere and accessible by the server. The metadata analysis methods may include typographical analysis, string matching and regular expressions”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Bejerasco into the teaching of Embodiment 1, Embodiment 2, Embodiment 3, Reisman because the references similarly disclose inventions pertaining to files and/or file extensions. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of embodiments to include recognizing the identify of the source files based on the file name for security as in Bejarasco because “an advantage of this is that the user is alerted when attempting to download an electronic file from a source that may not be reputable” (Bejarasco, [0012]).
Embodiment 1, Embodiment 2, Embodiment 3, Reisman, Bejerasco fail to disclose “storing the files with meta-data extensions by the user device to a meta-data database”
However, Achyuth teaches the above limitation at least by ([0044] “As further shown in FIG. 1, upon determining (step 114) that a containerized file is to be generated, the FCMS 102 may determine (step 116) the type of file that is to be containerized. For example, the FCMS 102 may determine that the file identified in an access request is a Word file, a PDF file, a CATIA file, an MP3 file, or the like. The file type determination may be determined, for example, based on metadata associated with the stored file, the extension appended to the file name, the content of the access request, etc.” [0116] “The access management system 234 may store metadata concerning the identity and arrangements of files 228 (shown in FIG. 2C) stored by the storage system 238, such as folders maintained by the storage system 238 and any files 228 contained within such folders.” [0142] “the container metadata may be stored along with the file/folder metadata in the database 236 of the access management system 234.” [0068] “Once the user of the client 202 b has logged in, the access management server 204 b may enable the user to view (via the authorized client 202 b) information identifying various folders represented in the storage medium 240, which is managed by the storage control server(s) 204 c, as well as any files 228 contained within such folders. File/folder metadata stored in the database 236 may be used to identify the files 228 and folders in the storage medium 240 to which a particular user has been provided access rights” [0073] discloses that the files can be stored responsive to a communication received that was sent based on a user selection (by the user device)) and the files are stored within a folder on storage 240 as shown in Fig. 2C; database 236 (meta-data database) stores the file/folder metadata which comprises a file type that is determined from the file extension and also comprises information about the folder in which the file is stored; a comprehensive list of the file/folder metadata that is stored on database 236 is all shown in at least Fig. 8.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Achyuth into the teaching of Embodiment 1, Embodiment 2, Embodiment 3, Reisman, Bejerasco because the references similarly disclose inventions pertaining to files and/or file extensions. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to include a dedicated metadata database as in Achyuth in order to allow the system to transfer metadata about files to disparate devices without necessarily having to transfer the entire file along with its metadata.
As per claim 2, claim 1 is incorporated, Embodiment 1 further discloses:
wherein the downloading, by the file source identification system, the one or more files from the one or more sources is from local device locations at least by ([0032] “The target addresses to be encoded may be of any forms e.g., local addresses” [0033] “In a first embodiment, a method for encoding the source file address from which a file is saved, is disclosed. According to this embodiment, the source file address may be encoded either when the main file is transmitted from the server to the user system or when it is locally saved or transmitted to another system”).
As per claim 5, claim 1 is incorporated, Embodiment 1 further discloses:
wherein the meta-data extensions further comprise information related to one or more of: file source, file origin, identifier of the file source or the file origin, download count, size, image location, software update package (SUP), software update package (SUP) path/download path at least by ([0033] In a first embodiment, a method for encoding the source file address from which a file is saved, is disclosed. According to this embodiment, the source file address may be encoded either when the main file is transmitted from the server to the user system or when it is locally saved or transmitted to another system. Likewise, the source file address may represent either the address of the source file or the address of the Internet page wherein the main file is included” [0034] “Then, the source file address is encoded (box 110) and merged with the primary filename of the main file, using particular separators (box 115) before the file is renamed with the filename comprising the primary filename and the encoded source file address (box 120).”).
As per claim 6, claim 1 is incorporated, Achyuth further discloses
wherein the storing is performed on a dedicated meta-data database that includes folders of the files with meta-data extensions at least by ([0044] “As further shown in FIG. 1, upon determining (step 114) that a containerized file is to be generated, the FCMS 102 may determine (step 116) the type of file that is to be containerized. For example, the FCMS 102 may determine that the file identified in an access request is a Word file, a PDF file, a CATIA file, an MP3 file, or the like. The file type determination may be determined, for example, based on metadata associated with the stored file, the extension appended to the file name, the content of the access request, etc.” [0116] “The access management system 234 may store metadata concerning the identity and arrangements of files 228 (shown in FIG. 2C) stored by the storage system 238, such as folders maintained by the storage system 238 and any files 228 contained within such folders.” [0142] “the container metadata may be stored along with the file/folder metadata in the database 236 of the access management system 234.” [0068] “Once the user of the client 202 b has logged in, the access management server 204 b may enable the user to view (via the authorized client 202 b) information identifying various folders represented in the storage medium 240, which is managed by the storage control server(s) 204 c, as well as any files 228 contained within such folders. File/folder metadata stored in the database 236 may be used to identify the files 228 and folders in the storage medium 240 to which a particular user has been provided access rights”) and the files are stored within a folder on storage 240 as shown in Fig. 2C; database 236 (dedicated meta-data database) stores the file/folder metadata which comprises a file type that is determined from the file extension and also comprises information about the folder in which the file is stored; a comprehensive list of the file/folder metadata that is stored on database 236 is all shown in at least Fig. 8.
Regarding claim 8, Embodiment 1 discloses:
A system comprising: a processor; a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations for improved management of unattended user queries and comprising instructions executable by the processor and configured for: downloading, by a file source identification system, one or more files related to a product from one or more sources, wherein the file source identification system is connected to one or more user devices at least by ([0001] “The present invention relates to information storage and retrieval systems, and more particularly to a method and systems for creating hyperlinks from a file to source files, from which it has been copied, and/or any other target files (source files and/or other target files located on the same or different computer systems).” [0033] “In a first embodiment, a method for encoding the source file address from which a file is saved, is disclosed. According to this embodiment, the source file address may be encoded either when the main file is transmitted from the server to the user system or when it is locally saved or transmitted to another system.” [0040] “When the user chooses an option to download this image, such as the standard menus “save ”, “save as . . . ” or “send to . . .””) and the user system is the one or more user devices;
determining… on a user device, the one or more sources from which the one or more files from the one or more sources are downloaded at least by ([0033] “In a first embodiment, a method for encoding the source file address from which a file is saved, is disclosed. According to this embodiment, the source file address may be encoded either when the main file is transmitted from the server to the user system or when it is locally saved or transmitted to another system. Likewise, the source file address may represent either the address of the source file or the address of the Internet page wherein the main file is included” [0034] “FIG. 1 illustrates an example of the algorithm used to encode the source file address. As shown on FIG. 1 a, a first step consists in getting the primary filename of the main file, i.e. the filename of the file before encoding the source file address, (box 100) and the URL of the Internet page wherein the main file is included or the own address of the main file, referred to as the source file address (box 105).” [0036] provides a specific example of determining the URL of an internet page including a photo) and the determining of the source from which the file is downloaded is the getting of the source file address (or address of the source internet page), as shown in Fig. 1A, box 105;
adding … on a user device, meta-data extensions to the downloaded one or more files from the one or more sources to create files with meta-data extensions at least by ([0033] discloses the user system (user device) for encoding the source file address when the main file is transmitted or locally saved [0034] “Then, the source file address is encoded (box 110) and merged with the primary filename of the main file, using particular separators (box 115) before the file is renamed with the filename comprising the primary filename and the encoded source file address (box 120).” [0042] provides a specific example of the encoding and renaming of a photo file) and the adding of the meta-data extensions to the downloaded files is the encoding of the source file address which is merged with the primary filename and renaming the file with this merged information;
wherein the meta-data extensions provide a file attribute for source inspection and links to the sources of installed software were copied from… at least by ([0033] In a first embodiment, a method for encoding the source file address from which a file is saved, is disclosed. According to this embodiment, the source file address may be encoded either when the main file is transmitted from the server to the user system or when it is locally saved or transmitted to another system. Likewise, the source file address may represent either the address of the source file or the address of the Internet page wherein the main file is included”);
wherein the meta-data extensions include one or more of file source, file origin, identifier of source, identifier of origin, download count, file size, image location, SUP name, SUP path, SUP download path at least by ([0033] In a first embodiment, a method for encoding the source file address from which a file is saved, is disclosed. According to this embodiment, the source file address may be encoded either when the main file is transmitted from the server to the user system or when it is locally saved or transmitted to another system. Likewise, the source file address may represent either the address of the source file or the address of the Internet page wherein the main file is included” [0034] “Then, the source file address is encoded (box 110) and merged with the primary filename of the main file, using particular separators (box 115) before the file is renamed with the filename comprising the primary filename and the encoded source file address (box 120).”).
Embodiment 1 fails to disclose “…by a plug-in application…; …software update packages (SUP), listing of items and parts (SWB), download count, data streams which are directed to data or information related to the files that are located at other sources, wherein the plug-in application opens the links; storing the files with meta-data extensions by the user device to a meta-data database; and parsing user downloaded files and adding meta-data by a security framework, wherein the added meta-data is checked by the security framework when a user attempts to download a file”
However, Embodiment 2 teaches the following limitations, …by a plug-in application … at least by ([0049] “In a second embodiment, the method for encoding the addresses of one or a plurality of associated target files is disclosed. As discussed above, a target file may consist for example, of a source file, metadata, computer programs, text documents, graphics, pictures, audio, video or other information. …In this embodiment, the method of the invention may be integrated as a module of most of software e.g., this module may be launched optionally when saving a main file, or implemented as an independent software”) and the module is the plug-in application…data streams which are directed to data or information related to the files that are located at other sources at least by ([0050]-[0054] “As an illustration, let us take again the previous example wherein the user wants now to associate, apart from the address of the source of the image, the address of a target file containing a textual description of the image. Thus, in this new example, the source file address and the address of the image description file must both be associated to the primary filename of the image. In this example, the primary filename of the image is “my_photo.jpg”, the URL of the source image file is http://www.my_server.com/my_ph.jpg the URL of the textual description file is http://www.my_server.com/my_ph.txt and the lexicography table is, as before, “:” is associated to “. .” “/” is associated to “(”” [0055]-[0058] “When saving this main file, the user may choose an option such as “associate files . . . ” and then select the target files he or she likes to associate. In such a case, the addresses of all target files to associate are encoded. Thus, in this example, the encoded target addresses are “http..((www.my_server.com(my_ph.jpg” “http..((www.my_server.com(my_ph.txt” that are merged with the primary filename as follows, “my_photo(http..((www.my_server.com(my_ph.jpg{http..( (www.my_server.com(my_ph.txt).jpg”” [0059] “In this example, external parenthesis “(” and “)” are used as separators to identify the primary filename portion where hyperlinks have been encoded and a bracket “{” is inserted between each encoded target address”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Embodiment 2 into the teaching of Embodiment 1 because the references are part of the same disclosure and disclose related inventions. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Embodiment 1 to further include the encoding of multiple source/target files as in Embodiment 2 in order to convey more information to the user within the file name such as to ensure that the file is safe to view.
Embodiment 2 fails to disclose “…software update packages (SUP), listing of items and parts (SWB), download count,…, wherein the plug-in application opens the links; storing the files with meta-data extensions by the user device to a meta-data database; and parsing user downloaded files and adding meta-data by a security framework, wherein the added meta-data is checked by the security framework when a user attempts to download a file”
However, Embodiment 3 teaches wherein the plug-in application opens the links at least by ([0061] “A third embodiment concerns a method for decoding a filename comprising several encoded addresses of target files and then accessing these target files…Using this decoded target address, the associated target file may be accessed (box 325). As it is generally the case in Internet browser systems dealing with files, the accessed target file may be locally saved or a plug-in may be automatically launched to view the target file, depending upon selected options or software configuration. For example, if the accessed target file is an image, an image viewer or editor may be automatically launched. Preferably, the type of the target file is determined by analyzing the extension of the target address. Then variable i is incremented by one (box 330) and a test is performed to determine whether or not all hyperlinks have been accessed (box 335) i.e., if variable i has reached the number n of encoded target addresses, in which case the process ends.”);
and parsing user downloaded files at least by ([0061] “After having selected a main file which filename contains a primary filename and encoded target addresses, and upon selection of a button or menu like “view source file . . . ” or “view associated files . . . ”, the filename is parsed using the same separators than those used during the encoding process (box 300). Then, the number n of hyperlinks, i.e. the number of encoded target addresses, is determined (box 305) and a variable i is set to zero (box 310).”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Embodiment 3 into the teaching of Embodiment 1, Embodiment 2 because the references are part of the same disclosure and disclose related inventions. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of embodiments to further include the decoding of multiple source/target files as in Embodiment 3 in order to fully utilize the information within the file name such as to ensure that the file is safe to view, or to discover other sources or links associated with the file.
Embodiment 1, Embodiment 2, Embodiment 3 fail to disclose “…software update packages (SUP), listing of items and parts (SWB), download count…; storing the files with meta-data extensions by the user device to a meta-data database; … and adding meta-data by a security framework, wherein the added meta-data is checked by the security framework when a user attempts to download a file”
However, Reisman teaches … software update packages (SUP), listing of items and parts (SWB) at least by ([Abstract] “A method for distributing information to a plurality of uncoordinated user stations each of which is configured for communications with a multiplicity of independently-operated servers via a non-proprietary network includes steps for providing a distribution service that distributes updates for a plurality of different products, and providing a transporter software component to each of the plurality of uncoordinated user stations, wherein the transporter software component at each user station automatically effects communication sessions with the distribution service via the non-proprietary network for the purpose of obtaining updates for each of at least a subset of the plurality of different products that are installed on that user station.” [0357] “One way of coding a link for interception on an exception basis, such as by using a helper application is by modifying the file extension of its relative URL or local file protocol URL” [0358] “Thus, for example, the existing file extension of the URL in the uncoded link, whatever it might be, could be replaced with a common intercept extension, such as “.TSH”, which would cause the coded link call to be intercepted for rewriting when that link were activated by the user.” [0359] “To retain extension functionality and support more general absolute URLs, a preferred coding practice pursuant to the invention, is to append to the coded link, after the URL's intercept extension, one or more additional legal URL coding characters such as “#” (used for tags within pages) followed by the original URL, with its functional extension. Thus “image.bmp” could be coded as image.tsh#bmp, or more generally, for http://host/path/image.bmp, as linker.tsh#http://host/path/image.bmp.” [0361] “In addition to specific or wild card designations of original URLs, or URL classes, against corresponding new URLs or URL classes, separate lookup tables enable efficient tracking of link status, time and date stamps, and other relevant link data, and also facilitate grouping of translations and status by web package for transport with a web package as a web package list, providing an integrated product. Such a mechanism also facilitates the selection of a variety of Web pages from a Web site with properly managed links. It is not necessary to modify all local references to a newly supplied web package in advance: the links can simply be intercepted and the web package list consulted live.”) and the software update package is the web package while the listing of items and parts is the web package list.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Reisman into the teaching of Embodiment 1, Embodiment 2, Embodiment 3 because the references similarly disclose inventions pertaining to files and file extensions. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of embodiments to include a link appended to a filename corresponding to software updates as in Reisman because “link management, intercept and relocation aspects of the invention, and the concept of relative URLs while being particularly advantageous in assisting the implementation of offline browsing, as described herein, can be beneficial independently of the use of transporter 14, for example to enable offline browsing independently of dial-up updates or to enable an URL-driven content screening module which could be a freestanding software component or program implemented at the user's station to screen the user's activity or at the ISP to screen or censor all link calls from the ISP's customers, or elsewhere, as will be apparent to those skilled in the art” (Reisman, [0394]).
Embodiment 1, Embodiment 2, Embodiment 3, Reisman fail to disclose “…download count…; storing the files with meta-data extensions by the user device to a meta-data database; … and adding meta-data by a security framework, wherein the added meta-data is checked by the security framework when a user attempts to download a file”
However, Bejerasco teaches …download count… at least by ([0043] “The file name analysis at the server might reveal that “skype.exe” is a popular file that has been downloaded many times, and that there is an association between the file name “skype.exe” and the official website for the Skype application, www.skype.com” [0056]-[0058] disclose the determining of the popularity of a file which comprises counting of the number of time the file is requested for download as well as the hit count) and the file name analysis reveals that the example file is a popular file that has been downloaded many times;
… and adding meta-data by a security framework at least by ([0041] “By using prior knowledge on the original source of a file, which can be determined from file metadata, the user can be offered another layer of protection against potentially malicious files, and their online existence can be made more secure” [0050] “At step S5, the file is downloaded to a temporary location in the user device 1, and at step S6 metadata is extracted from the file and sent to the server. Examples of metadata may include a filename, a file description, a product name, a copyright holder or copyright information, an original filename, a name of a signer, developer name(s), a package name, information identifying an electronic signature used to sign the electronic file, an original domain and/or an alternate download URL. Different metadata may be available depending on the nature of the electronic file and the platform (e.g. the Operating System) from which the user device 1 is attempting to obtain the electronic file”) and Fig. 2a shows a security framework implemented by a server that checks the metadata of the file when the user attempts to download a file from a URL; the adding of meta-data is the extracting of metadata from the file that is sent to the server at step S6,
wherein the added meta-data is checked by the security framework when a user attempts to download a file at least by ([0051] “In steps S7 and S8, the server 3 performs an analysis on the metadata to determine whether any of the metadata extracted from the file matches any of the metadata accessible by the server 3 for a popular file. The methods used for this analysis may be common methods that are already applied at the server 3 for different purposes. The analysis may comprise a comparison between the metadata extracted from the electronic file and the metadata stored for a popular file, where the metadata for the popular file may be stored as data at the server, or may be stored as data elsewhere and accessible by the server. The metadata analysis methods may include typographical analysis, string matching and regular expressions”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Bejerasco into the teaching of Embodiment 1, Embodiment 2, Embodiment 3, Reisman because the references similarly disclose inventions pertaining to files and/or file extensions. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of embodiments to include recognizing the identify of the source files based on the file name for security as in Bejarasco because “an advantage of this is that the user is alerted when attempting to download an electronic file from a source that may not be reputable” (Bejarasco, [0012]).
Embodiment 1, Embodiment 2, Embodiment 3, Reisman, Bejerasco fail to disclose “storing the files with meta-data extensions by the user device to a meta-data database”
However, Achyuth teaches the above limitation at least by ([0044] “As further shown in FIG. 1, upon determining (step 114) that a containerized file is to be generated, the FCMS 102 may determine (step 116) the type of file that is to be containerized. For example, the FCMS 102 may determine that the file identified in an access request is a Word file, a PDF file, a CATIA file, an MP3 file, or the like. The file type determination may be determined, for example, based on metadata associated with the stored file, the extension appended to the file name, the content of the access request, etc.” [0116] “The access management system 234 may store metadata concerning the identity and arrangements of files 228 (shown in FIG. 2C) stored by the storage system 238, such as folders maintained by the storage system 238 and any files 228 contained within such folders.” [0142] “the container metadata may be stored along with the file/folder metadata in the database 236 of the access management system 234.” [0068] “Once the user of the client 202 b has logged in, the access management server 204 b may enable the user to view (via the authorized client 202 b) information identifying various folders represented in the storage medium 240, which is managed by the storage control server(s) 204 c, as well as any files 228 contained within such folders. File/folder metadata stored in the database 236 may be used to identify the files 228 and folders in the storage medium 240 to which a particular user has been provided access rights” [0073] discloses that the files can be stored responsive to a communication received that was sent based on a user selection (by the user device)) and the files are stored within a folder on storage 240 as shown in Fig. 2C; database 236 (meta-data database) stores the file/folder metadata which comprises a file type that is determined from the file extension and also comprises information about the folder in which the file is stored; a comprehensive list of the file/folder metadata that is stored on database 236 is all shown in at least Fig. 8.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Achyuth into the teaching of Embodiment 1, Embodiment 2, Embodiment 3, Reisman, Bejerasco because the references similarly disclose inventions pertaining to files and/or file extensions. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to include a dedicated metadata database as in Achyuth in order to allow the system to transfer metadata about files to disparate devices without necessarily having to transfer the entire file along with its metadata.
Regarding claim 15, Yoon discloses:
A non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions configured for: downloading, by a file source identification system, one or more files related to a product from one or more sources, wherein the file source identification system is connected to one or more user devices at least by ([0001] “The present invention relates to information storage and retrieval systems, and more particularly to a method and systems for creating hyperlinks from a file to source files, from which it has been copied, and/or any other target files (source files and/or other target files located on the same or different computer systems).” [0033] “In a first embodiment, a method for encoding the source file address from which a file is saved, is disclosed. According to this embodiment, the source file address may be encoded either when the main file is transmitted from the server to the user system or when it is locally saved or transmitted to another system.” [0040] “When the user chooses an option to download this image, such as the standard menus “save ”, “save as . . . ” or “send to . . .””) and the user system is the one or more user devices;
determining… on a user device, the one or more sources from which the one or more files from the one or more sources are downloaded at least by ([0033] “In a first embodiment, a method for encoding the source file address from which a file is saved, is disclosed. According to this embodiment, the source file address may be encoded either when the main file is transmitted from the server to the user system or when it is locally saved or transmitted to another system. Likewise, the source file address may represent either the address of the source file or the address of the Internet page wherein the main file is included” [0034] “FIG. 1 illustrates an example of the algorithm used to encode the source file address. As shown on FIG. 1 a, a first step consists in getting the primary filename of the main file, i.e. the filename of the file before encoding the source file address, (box 100) and the URL of the Internet page wherein the main file is included or the own address of the main file, referred to as the source file address (box 105).” [0036] provides a specific example of determining the URL of an internet page including a photo) and the determining of the source from which the file is downloaded is the getting of the source file address (or address of the source internet page), as shown in Fig. 1A, box 105;
adding … on a user device, meta-data extensions to the downloaded one or more files from the one or more sources to create files with meta-data extensions at least by ([0033] discloses the user system (user device) for encoding the source file address when the main file is transmitted or locally saved [0034] “Then, the source file address is encoded (box 110) and merged with the primary filename of the main file, using particular separators (box 115) before the file is renamed with the filename comprising the primary filename and the encoded source file address (box 120).” [0042] provides a specific example of the encoding and renaming of a photo file) and the adding of the meta-data extensions to the downloaded files is the encoding of the source file address which is merged with the primary filename and renaming the file with this merged information;
wherein the meta-data extensions provide a file attribute for source inspection and links to the sources of installed software were copied from… at least by ([0033] In a first embodiment, a method for encoding the source file address from which a file is saved, is disclosed. According to this embodiment, the source file address may be encoded either when the main file is transmitted from the server to the user system or when it is locally saved or transmitted to another system. Likewise, the source file address may represent either the address of the source file or the address of the Internet page wherein the main file is included”);
wherein the meta-data extensions include one or more of file source, file origin, identifier of source, identifier of origin, download count, file size, image location, SUP name, SUP path, SUP download path at least by ([0033] In a first embodiment, a method for encoding the source file address from which a file is saved, is disclosed. According to this embodiment, the source file address may be encoded either when the main file is transmitted from the server to the user system or when it is locally saved or transmitted to another system. Likewise, the source file address may represent either the address of the source file or the address of the Internet page wherein the main file is included” [0034] “Then, the source file address is encoded (box 110) and merged with the primary filename of the main file, using particular separators (box 115) before the file is renamed with the filename comprising the primary filename and the encoded source file address (box 120).”).
Embodiment 1 fails to disclose “…by a plug-in application…; …software update packages (SUP), listing of items and parts (SWB), download count, data streams which are directed to data or information related to the files that are located at other sources, wherein the plug-in application opens the links; storing the files with meta-data extensions by the user device to a meta-data database; and parsing user downloaded files and adding meta-data by a security framework, wherein the added meta-data is checked by the security framework when a user attempts to download a file”
However, Embodiment 2 teaches the following limitations, …by a plug-in application … at least by ([0049] “In a second embodiment, the method for encoding the addresses of one or a plurality of associated target files is disclosed. As discussed above, a target file may consist for example, of a source file, metadata, computer programs, text documents, graphics, pictures, audio, video or other information. …In this embodiment, the method of the invention may be integrated as a module of most of software e.g., this module may be launched optionally when saving a main file, or implemented as an independent software”) and the module is the plug-in application…data streams which are directed to data or information related to the files that are located at other sources at least by ([0050]-[0054] “As an illustration, let us take again the previous example wherein the user wants now to associate, apart from the address of the source of the image, the address of a target file containing a textual description of the image. Thus, in this new example, the source file address and the address of the image description file must both be associated to the primary filename of the image. In this example, the primary filename of the image is “my_photo.jpg”, the URL of the source image file is http://www.my_server.com/my_ph.jpg the URL of the textual description file is http://www.my_server.com/my_ph.txt and the lexicography table is, as before, “:” is associated to “. .” “/” is associated to “(”” [0055]-[0058] “When saving this main file, the user may choose an option such as “associate files . . . ” and then select the target files he or she likes to associate. In such a case, the addresses of all target files to associate are encoded. Thus, in this example, the encoded target addresses are “http..((www.my_server.com(my_ph.jpg” “http..((www.my_server.com(my_ph.txt” that are merged with the primary filename as follows, “my_photo(http..((www.my_server.com(my_ph.jpg{http..( (www.my_server.com(my_ph.txt).jpg”” [0059] “In this example, external parenthesis “(” and “)” are used as separators to identify the primary filename portion where hyperlinks have been encoded and a bracket “{” is inserted between each encoded target address”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Embodiment 2 into the teaching of Embodiment 1 because the references are part of the same disclosure and disclose related inventions. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Embodiment 1 to further include the encoding of multiple source/target files as in Embodiment 2 in order to convey more information to the user within the file name such as to ensure that the file is safe to view.
Embodiment 2 fails to disclose “…software update packages (SUP), listing of items and parts (SWB), download count,…, wherein the plug-in application opens the links; storing the files with meta-data extensions by the user device to a meta-data database; and parsing user downloaded files and adding meta-data by a security framework, wherein the added meta-data is checked by the security framework when a user attempts to download a file”
However, Embodiment 3 teaches wherein the plug-in application opens the links at least by ([0061] “A third embodiment concerns a method for decoding a filename comprising several encoded addresses of target files and then accessing these target files…Using this decoded target address, the associated target file may be accessed (box 325). As it is generally the case in Internet browser systems dealing with files, the accessed target file may be locally saved or a plug-in may be automatically launched to view the target file, depending upon selected options or software configuration. For example, if the accessed target file is an image, an image viewer or editor may be automatically launched. Preferably, the type of the target file is determined by analyzing the extension of the target address. Then variable i is incremented by one (box 330) and a test is performed to determine whether or not all hyperlinks have been accessed (box 335) i.e., if variable i has reached the number n of encoded target addresses, in which case the process ends.”);
and parsing user downloaded files at least by ([0061] “After having selected a main file which filename contains a primary filename and encoded target addresses, and upon selection of a button or menu like “view source file . . . ” or “view associated files . . . ”, the filename is parsed using the same separators than those used during the encoding process (box 300). Then, the number n of hyperlinks, i.e. the number of encoded target addresses, is determined (box 305) and a variable i is set to zero (box 310).”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Embodiment 3 into the teaching of Embodiment 1, Embodiment 2 because the references are part of the same disclosure and disclose related inventions. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of embodiments to further include the decoding of multiple source/target files as in Embodiment 3 in order to fully utilize the information within the file name such as to ensure that the file is safe to view, or to discover other sources or links associated with the file.
Embodiment 1, Embodiment 2, Embodiment 3 fail to disclose “…software update packages (SUP), listing of items and parts (SWB), download count…; storing the files with meta-data extensions by the user device to a meta-data database; … and adding meta-data by a security framework, wherein the added meta-data is checked by the security framework when a user attempts to download a file”
However, Reisman teaches … software update packages (SUP), listing of items and parts (SWB) at least by ([Abstract] “A method for distributing information to a plurality of uncoordinated user stations each of which is configured for communications with a multiplicity of independently-operated servers via a non-proprietary network includes steps for providing a distribution service that distributes updates for a plurality of different products, and providing a transporter software component to each of the plurality of uncoordinated user stations, wherein the transporter software component at each user station automatically effects communication sessions with the distribution service via the non-proprietary network for the purpose of obtaining updates for each of at least a subset of the plurality of different products that are installed on that user station.” [0357] “One way of coding a link for interception on an exception basis, such as by using a helper application is by modifying the file extension of its relative URL or local file protocol URL” [0358] “Thus, for example, the existing file extension of the URL in the uncoded link, whatever it might be, could be replaced with a common intercept extension, such as “.TSH”, which would cause the coded link call to be intercepted for rewriting when that link were activated by the user.” [0359] “To retain extension functionality and support more general absolute URLs, a preferred coding practice pursuant to the invention, is to append to the coded link, after the URL's intercept extension, one or more additional legal URL coding characters such as “#” (used for tags within pages) followed by the original URL, with its functional extension. Thus “image.bmp” could be coded as image.tsh#bmp, or more generally, for http://host/path/image.bmp, as linker.tsh#http://host/path/image.bmp.” [0361] “In addition to specific or wild card designations of original URLs, or URL classes, against corresponding new URLs or URL classes, separate lookup tables enable efficient tracking of link status, time and date stamps, and other relevant link data, and also facilitate grouping of translations and status by web package for transport with a web package as a web package list, providing an integrated product. Such a mechanism also facilitates the selection of a variety of Web pages from a Web site with properly managed links. It is not necessary to modify all local references to a newly supplied web package in advance: the links can simply be intercepted and the web package list consulted live.”) and the software update package is the web package while the listing of items and parts is the web package list.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Reisman into the teaching of Embodiment 1, Embodiment 2, Embodiment 3 because the references similarly disclose inventions pertaining to files and file extensions. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of embodiments to include a link appended to a filename corresponding to software updates as in Reisman because “link management, intercept and relocation aspects of the invention, and the concept of relative URLs while being particularly advantageous in assisting the implementation of offline browsing, as described herein, can be beneficial independently of the use of transporter 14, for example to enable offline browsing independently of dial-up updates or to enable an URL-driven content screening module which could be a freestanding software component or program implemented at the user's station to screen the user's activity or at the ISP to screen or censor all link calls from the ISP's customers, or elsewhere, as will be apparent to those skilled in the art” (Reisman, [0394]).
Embodiment 1, Embodiment 2, Embodiment 3, Reisman fail to disclose “…download count…; storing the files with meta-data extensions by the user device to a meta-data database; … and adding meta-data by a security framework, wherein the added meta-data is checked by the security framework when a user attempts to download a file”
However, Bejerasco teaches …download count… at least by ([0043] “The file name analysis at the server might reveal that “skype.exe” is a popular file that has been downloaded many times, and that there is an association between the file name “skype.exe” and the official website for the Skype application, www.skype.com” [0056]-[0058] disclose the determining of the popularity of a file which comprises counting of the number of time the file is requested for download as well as the hit count) and the file name analysis reveals that the example file is a popular file that has been downloaded many times;
… and adding meta-data by a security framework at least by ([0041] “By using prior knowledge on the original source of a file, which can be determined from file metadata, the user can be offered another layer of protection against potentially malicious files, and their online existence can be made more secure” [0050] “At step S5, the file is downloaded to a temporary location in the user device 1, and at step S6 metadata is extracted from the file and sent to the server. Examples of metadata may include a filename, a file description, a product name, a copyright holder or copyright information, an original filename, a name of a signer, developer name(s), a package name, information identifying an electronic signature used to sign the electronic file, an original domain and/or an alternate download URL. Different metadata may be available depending on the nature of the electronic file and the platform (e.g. the Operating System) from which the user device 1 is attempting to obtain the electronic file”) and Fig. 2a shows a security framework implemented by a server that checks the metadata of the file when the user attempts to download a file from a URL; the adding of meta-data is the extracting of metadata from the file that is sent to the server at step S6,
wherein the added meta-data is checked by the security framework when a user attempts to download a file at least by ([0051] “In steps S7 and S8, the server 3 performs an analysis on the metadata to determine whether any of the metadata extracted from the file matches any of the metadata accessible by the server 3 for a popular file. The methods used for this analysis may be common methods that are already applied at the server 3 for different purposes. The analysis may comprise a comparison between the metadata extracted from the electronic file and the metadata stored for a popular file, where the metadata for the popular file may be stored as data at the server, or may be stored as data elsewhere and accessible by the server. The metadata analysis methods may include typographical analysis, string matching and regular expressions”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Bejerasco into the teaching of Embodiment 1, Embodiment 2, Embodiment 3, Reisman because the references similarly disclose inventions pertaining to files and/or file extensions. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of embodiments to include recognizing the identify of the source files based on the file name for security as in Bejarasco because “an advantage of this is that the user is alerted when attempting to download an electronic file from a source that may not be reputable” (Bejarasco, [0012]).
Embodiment 1, Embodiment 2, Embodiment 3, Reisman, Bejerasco fail to disclose “storing the files with meta-data extensions by the user device to a meta-data database”
However, Achyuth teaches the above limitation at least by ([0044] “As further shown in FIG. 1, upon determining (step 114) that a containerized file is to be generated, the FCMS 102 may determine (step 116) the type of file that is to be containerized. For example, the FCMS 102 may determine that the file identified in an access request is a Word file, a PDF file, a CATIA file, an MP3 file, or the like. The file type determination may be determined, for example, based on metadata associated with the stored file, the extension appended to the file name, the content of the access request, etc.” [0116] “The access management system 234 may store metadata concerning the identity and arrangements of files 228 (shown in FIG. 2C) stored by the storage system 238, such as folders maintained by the storage system 238 and any files 228 contained within such folders.” [0142] “the container metadata may be stored along with the file/folder metadata in the database 236 of the access management system 234.” [0068] “Once the user of the client 202 b has logged in, the access management server 204 b may enable the user to view (via the authorized client 202 b) information identifying various folders represented in the storage medium 240, which is managed by the storage control server(s) 204 c, as well as any files 228 contained within such folders. File/folder metadata stored in the database 236 may be used to identify the files 228 and folders in the storage medium 240 to which a particular user has been provided access rights” [0073] discloses that the files can be stored responsive to a communication received that was sent based on a user selection (by the user device)) and the files are stored within a folder on storage 240 as shown in Fig. 2C; database 236 (meta-data database) stores the file/folder metadata which comprises a file type that is determined from the file extension and also comprises information about the folder in which the file is stored; a comprehensive list of the file/folder metadata that is stored on database 236 is all shown in at least Fig. 8.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Achyuth into the teaching of Embodiment 1, Embodiment 2, Embodiment 3, Reisman, Bejerasco because the references similarly disclose inventions pertaining to files and/or file extensions. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to include a dedicated metadata database as in Achyuth in order to allow the system to transfer metadata about files to disparate devices without necessarily having to transfer the entire file along with its metadata.

Claims 9, 12-13, 16, 19 recite equivalent claim limitations as the method of claims 2, 5-6, except that they set forth the claimed invention as a system and non-transitory computer-readable storage medium, respectively, as such they are rejected for the same reasons as applied hereinabove.


Claims 3-4, 10-11, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Embodiment 1 of Carro (US 2006/0059212), herein referred to as “Embodiment 1”, in view of Embodiment 2 of Carro (US 2006/0059212), herein referred to as “Embodiment 2”, and Embodiment 3 of Carro (US 2006/0059212), herein referred to as “Embodiment 3”, and Reisman (US 2002/0069282) and Bejerasco (US 2015/0371043) and Achyuth (US 2002/0069282) and further in view of Liang (US 2016/0188316).
As per claim 3, claim 1 is incorporated, Embodiment 1, Embodiment 2, Embodiment 3, Reisman, Bejerasco, Achyuth fail to disclose “wherein the one or more files from the one or more sources are part of a software update package (SUP)”
However, Liang teaches the above limitation at least by ([0015] “Using the techniques of the present disclosure, to generate a set of increment files for updating a software program file”) and the files that are part of a software update package or the set of increment files used for updating a software program file.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Liang into the teaching of Embodiment 1, Embodiment 2, Embodiment 3, Reisman, Bejerasco, Achyuth because the references similarly disclose the transfer of files between various devices. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include multiple files for updating a software program file as in Liang in order to allow the system to update the software program from various files sources.
As per claim 4, claim 3 is incorporated, Liang furthers discloses:
wherein files from the one or more sources in the software update package (SUP) are from one or more different locations at least by ([0015] “Using the techniques of the present disclosure, to generate a set of increment files for updating a software program file, a software program provider device (e.g., a server) can first compare between data associated with different variants of the program files, all of which associated with a particular version but provided by different distribution channels”) and the files from one or more different locations are the set of increment files from different distribution channels for updating the software program file.

Claims 10-11, 17-18 recite equivalent claim limitations as the method of claims 3-4, except that they set forth the claimed invention as a system and non-transitory computer-readable storage medium, respectively, as such they are rejected for the same reasons as applied hereinabove.

Claims 7, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Embodiment 1 of Carro (US 2006/0059212), herein referred to as “Embodiment 1”, in view of Embodiment 2 of Carro (US 2006/0059212), herein referred to as “Embodiment 2”, and Embodiment 3 of Carro (US 2006/0059212), herein referred to as “Embodiment 3”, and Reisman (US 2002/0069282) and Bejerasco (US 2015/0371043) and Achyuth (US 2002/0069282) and further in view of Juillard (US 8,140,647).
As per claim 7, claim 1 is incorporated, Embodiment 1, Embodiment 2, Embodiment 3, Reisman, Bejerasco, Achyuth fail to disclose “further comprising providing an alternative data stream as part of a meta-data extension when files from the one or more sources are copied from the one or more sources”
However, Juillard teaches the above limitation at least by ([col. 2, lines 56-60] “The method disclosed herein originates an upload request from a client for the transfer data to a server, from a third party application hosted on a network having a wider bandwidth than is available to the originator client.” [col. 8, lines 23-27, 37-43] “the client device sending a login request to the remote service device in Step 501 a initiating a file transfer session. In Step 501 b the client device receives an acknowledgement from the remote service device authenticating the session…sending the transfer request message to the remote service device in Step 506 may include sending an attribute such as a remote service device identifier, a file name, a directory path, file extension, access key, metadata, access date, last modified date, creation date, user ownership, group ownership, size, compressed size, description, author, title, or combinations of the above-described attributes.”) and the providing of the alternative data stream is the providing of a combination of at least the file extension and directory path of a file during a process for transferring a file from a client (source) to a server.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Juillard into the teaching of Embodiment 1, Embodiment 2, Embodiment 3, Reisman, Bejerasco, Achyuth because the references similarly disclose the transfer of files between various devices. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to include an alternative data stream as part of a metadata extension as in Juillard to allow the different devices to access the same files using different paths.

Claims 14, 20 recite equivalent claim limitations as the method of claim 7, except that they set forth the claimed invention as a system and non-transitory computer-readable storage medium, respectively, as such they are rejected for the same reasons as applied hereinabove.

Response to Arguments
The following is in response to the amendment filed on 07/28/19.
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because they do not apply to all of the references being used in the current rejection.

	
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Stakutis (US 2006/0259516) discloses a method and article of manufacture for encoding file metadata into a file name.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM P BARTLETT/
Examiner, Art Unit 2169	
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169